Citation Nr: 0817078	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-21 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than January 18, 
2000 for an increased rating of 60 percent for cervical disc 
disease. 

2.   Entitlement to an effective date earlier than January 
18, 2000 for an increased rating of 60 percent for 
lumbosacral disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1987 to November 
1995. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
increased ratings greater than 40 percent each for cervical 
disc disease and for lumbosacral disc disease.

In November 2004, the RO granted increased ratings of 60 
percent each for cervical disc disease and for lumbosacral 
disc disease, effective January 18, 2000.


FINDING OF FACT

Prior to January 18, 2000, competent medical evidence did not 
show a factually ascertainable increase in disability of the 
cervical or lumbosacral spine.  The veteran's symptoms of 
neck and back pain were not pronounced and intermittent 
neurological symptoms were not persistent with little relief.  
The veteran maintained full time employment and was limited 
only in participation in strenuous recreational activities.  


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than January 
18, 2000 for a 60 percent rating for cervical disc disease 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290, 5293 (1999); 38 C.F.R. §§ 3.157, 
3.321; 3.400(o), 4.14 (2007).  

2.  The criteria for an effective date earlier than January 
18, 2000 for a 60 percent rating for lumbar disc disease have 
not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5291, 5292, 
5293, 5294 (1999); 38 C.F.R. §§ 3.157, 3.321; 3.400(o), 4.14 
(2007).  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the veteran is challenging the effective date assigned 
for increased ratings for cervical and lumbosacral spinal 
disease.  In correspondence in May 2003, the RO provided 
notice of the evidence necessary to substantiate the claims 
for increased ratings and what evidence was to be provided by 
the veteran and by VA.  The notice did not request all 
evidence in the veteran's possession that pertained to the 
claims and did not provide the criteria for the assignment of 
effective dates  

Thus, the duty to notify was not satisfied prior to the 
initial unfavorable decision.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial decision by a letter sent to the appellant in 
October 2006 that fully addressed all four notice elements.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit all evidence and 
information in his possession relevant to the claims.  
Although the notice was not sent before the initial decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the claims in a 
supplemental statement of the case issued in November 2007 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations conducted from the time of discharge 
from service through the current effective date of the 
increased ratings.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran contends that ratings of 60 percent each for 
service-connected cervical and lumbosacral spinal disease 
should be effective earlier than January 18, 2000.  
Specifically he contends that his spinal disorders warranted 
60 percent ratings since November 5, 1995, the day following 
discharge from service, and that there is medical evidence of 
neurological deficits warranting higher or separate ratings 
earlier than January 18, 2000.  

Generally, the effective date for an increased rating is the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, 
the claim is filed within one year of the date that the 
evidence shows that an increase in disability has occurred, 
the effective date is the earliest date as of which an 
increase is factually ascertainable (not necessarily the date 
of receipt of the evidence).  38 C.F.R. § 3.157 (b) (1); 
3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997). 

In November 1995, the RO granted service connection and a 40 
percent rating for cervical disc disease and a 20 percent 
rating for lumbosacral disc disease, effective November 5, 
1995, the day following discharge from service.  Ratings were 
assigned under the effective diagnostic code for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1995).  The RO denied increased ratings in June 
1997 and October 1998.  The veteran submitted a claim for 
increased ratings that was received by the RO on January 11, 
2000.  In May 2000, the RO granted an increased rating of 40 
percent for lumbosacral disc disease, effective December 18, 
1998 but denied an increased rating greater than 40 percent 
for cervical disc disease.  The veteran did not express 
disagreement within one year of each decision and they became 
final.  38 U.S.C.A. § 7105 (West 2002). 

The RO received the claim for increased ratings from which 
this appeal arises in November 2002.   The RO denied 
increased ratings in June 2003.  However, in November 2004, 
the RO determined that clear and unmistakable error was 
present in rating decisions dated in March 2000 and 
thereafter insofar as they failed to assign 60 percent 
ratings to the service-connected lumbar and cervical spine 
conditions.  The RO determined that medical evidence dated 
January 18, 2000 showed symptoms of persistent low back pain 
that radiated to the leg and foot with occasional leg 
numbness and persistent pain in the cervical spine with pain 
and numbness of the upper extremities.  The RO determined 
that the evidence of record showed that the symptoms more 
nearly approximated the requirements for a 60 percent 
evaluation pursuant to Diagnostic Code 5293 and assigned an 
effective date for both ratings of January 18, 2000, the day 
that outpatient treatment records showed the presence of 
neurological symptoms associated with the degenerative spine 
disorders. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Under the rating criteria in effect at the time of the claim 
in January 2000, the highest ratings available for limitation 
of motion of the cervical spine, dorsal spine, and lumbar 
spine were 30, 10, and 40 percent respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5291, 5292.  As there is no 
evidence of ankylosis of any portion of the spine, those 
criteria are not applicable. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5287, 5288, 5289 (1999).  Intervertebral disc syndrome 
warranted a 40 percent rating if symptoms were severe with 
recurring attacks and intermittent relief.  A 60 percent 
rating was warranted if symptoms were pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and with little intermittent 
relief.  38 C.F.R. § 4.71a, diagnostic Code 5293.  Sacroiliac 
injury or weakness warranted a 40 percent rating if the 
symptoms were severe with listing of the whole spine to the 
opposite side, positive Goldthwaites'sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of  the above with 
abnormal mobility on forced motion.  No higher rating was 
available.  38 C.F.R. § 4.71a, Diagnostic Code 5294.  In this 
case, separate evaluations for neurological manifestations in 
the extremities is not warranted as the 60 percent evaluation 
was signed to the cervical and lumbar spine disabilities in 
part based on these neurological symptoms.  The assignment of 
separate ratings would constitute
impermissible pyramiding pursuant to 38 C.F.R. § 4.14.  

The regulations for rating disabilities of the spine were 
twice revised during the pendency of this appeal, effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  The veteran's representative in April 2008 contented 
that where the law or regulations governing a claim are 
changed while the claim is pending, the version most 
favorable to the claimant applies (from the effective date of 
the change), absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) overruled Karnas.  Accordingly, 
that rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 
2000); see also VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. 
Reg. 25,179 (May 4, 2004).  In this case, the veteran 
contends that a 60 percent rating for each spinal disorder is 
warranted from his discharge from service in November 1995 to 
the current effective date of January 18, 2000.  As the 
veteran's claim for increased ratings, upon which the 60 
percent ratings were assigned, was filed in 2000, only the 
older criteria must be considered.    

Service medical records showed that the veteran underwent a 
military Medical Evaluation Board (MEB) review of his spinal 
disorders in June 1995.  The examiner noted that the veteran 
was struck on the head and neck while playing basketball 
approximately one year earlier and continued to experience 
cervical and lumbar pain.  Two months after the injury, the 
veteran was noted to have upper right arm muscle atrophy and 
studies confirmed cervical radiculopathy, cervical stenosis, 
spondylosis and a herniated cervical disc.  Studies also 
showed narrowing of some lumbar disc spacing, and a herniated 
lumbar disc.  The veteran experienced sensory loss in the 
left foot and decreased ankle jerk on the left side.  The 
veteran underwent examinations by specialists at several 
military facilities and was treated with a conservative 
course of physical therapy, cervical traction, and steroid 
injections.  At the time of the MEB, the veteran had regained 
some upper arm strength and muscle bulk but still experienced 
daily neck pain and intermittent low back pain, exacerbated 
by activities causing axial loading of the spine.  The 
examiner stated that the functional level of strength in the 
upper arm would not interfere with civilian employment.  The 
veteran was unable to run, wear a helmet, or carry a 
rucksack, but was able to stand and walk without supportive 
devices and drive an automobile as long as the activity was 
not prolonged.  

In July 1997, a VA examiner noted that the veteran worked 
full time as a data entry clerk for the U.S. Postal Service 
and that he had not had treatment for his spinal disorders 
since 1995.  The examiner noted the veteran's reports of 
chronic cervical stiffness but no pain, numbness, or 
weakness.  There were no spinal deformities, no muscle 
spasms, and no neurological deficits with a full range of 
motion without pain.  The examiner did not note any clinical 
observations of the lumbar spine. 

In September 1998, a VA examiner noted the veteran's reports 
of constant lower back pain with occasional exacerbations and 
radiculopathy to the left leg, sometimes after prolonged 
sitting.  The veteran occasionally used a back brace but no 
supportive devices for mobility.  The disorder did not affect 
his daily activities other than it slowed down his motion, 
precluded running, and caused him to be more cautious.  The 
veteran also reported constant neck pain with more severe 
exacerbation without specific cause.  He reported that he had 
not experienced radiculopathy to the right arm for two years 
but that his arm had recently started to "go weak" about 
once a month.  The neck and arm disorder did not interfere 
with daily activities other than to require caution in 
movement.  The examiner noted no postural, muscular, bowel or 
bladder deficits.  Cervical range of motion was full in 
flexion and extension and slightly limited in lateral flexion 
and rotation with pain only on lateral flexion.  The examiner 
diagnosed degenerative disc disease of the cervical spine.  
Lumbar range of motion was full with pain only on forward 
flexion.  Neurological testing showed the absence of right 
knee jerk and decreased left knee jerk but sensation was 
intact on all extremities.  There was full strength in all 
extremities, and the veteran was able to walk on heals and 
toes and perform a deep knee bend.  The examiner diagnosed 
degenerative disc disease of the lumbar spine, with a history 
of radiculopathy.  

In October 1998, the RO issued a rating decision which denied 
increased ratings for cervical and lumbar spine disease.  As 
that rating decision was not appealed, it is final in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.105 
(a).  If the veteran desires to pursue that issue, he should 
file an appropriate petition with the RO.  

In December 1998, the veteran was issued a transcutaneous 
electric stimulation (TENS) device and obtained some relief 
from this therapy.  A VA examiner on January 18, 2000 noted 
the veteran's reports of cervical and lumbar pain.  The 
examiner noted right side cervical spondylosis with no left 
side nerve compression and lumbar pain with radiculopathy.  
There were no comments on the effects of the symptoms on 
functional capability. 

In March 2000, a VA examiner noted that the veteran continued 
to work in data entry and noted his reports of constant mild 
neck pain with moderate exacerbations for no identified 
reason twice a month lasting one week. The pain did not 
radiate but he did experience left arm tingling.  The veteran 
did not use a neck brace or experience fatigue or weakness 
but used medication three times per week for pain.  He 
reported constant low back pain and intermittent left leg 
numbness that occurred once per week lasting two to three 
days.  The veteran used a back brace and the TENS unit but no 
other support devices.  The veteran reported that he could no 
longer engage in recreational activities that involved 
exertion.  However, his occupational duties did not aggravate 
the discomfort, and he had not lost work time in the previous 
twelve months.  

The examiner noted small limitations in range of motion in 
forward and lateral flexion of the lumbar spine and in 
lateral flexion of the cervical spine with some pain at the 
limits of motion.  Both areas were tender on palpation but 
there were no posture or muscle deficits.  The veteran had 
radiating pain and decreased sensation in several areas of 
the left leg.  There were no deep tendon reflexes but the 
examiner could not determine whether the cause was the spinal 
disease or the veteran's inability to relax during the 
examination.  Although the examiner did not comment on any 
earlier studies, magnetic resonance images of the cervical 
spine obtained in February 2000 showed deficits at most 
cervical levels.  

The veteran submitted records of attendance at his Postal 
Service employment starting in 2001 through 2006 that showed 
an increasing frequency of absences that the veteran 
attributed to his spinal disorders.  The record showed 
occasional VA medical restrictions or medically-excused 
absences during this period of time.  The veteran ended his 
employment in February 2006. 

The Board concludes that an earlier effective date for 
ratings of 60 percent for cervical and lumbar disc disease is 
not warranted prior to January 18, 2000 because competent 
medical evidence did not show that an increase for either 
disorder was factually ascertainable prior to that date.  

Service medical records showed the presence of spinal 
deficits at most levels of the cervical and lumbar spine that 
caused constant mild to moderate pain with some 
exacerbations.  The veteran also experienced intermittent 
radiculopathy, numbness, and decreased but not absent left 
ankle reflex.  However, after therapy and at the time of 
discharge, the veteran was precluded only from strenuously 
military activities.  Muscle atrophy and peripheral nerve 
symptoms had substantially resolved.  The examiner did not 
find the disorders to be limiting in any form of civilian 
employment.  

Regarding the cervical spine, the veteran's symptoms were not 
pronounced nor were the occasional neurological symptoms 
persistent with little relief.  Instead, in September 1998, 
the veteran reported that he had weakness in the right arm 
about once per month that came and went.  However, an 
examiner noted that the veteran had full strength and normal 
sensation in the upper extremities.  There was no evidence 
prior to January 18, 2000 showing persistent and pronounced 
neurological symptoms. 

Regarding the lumbar spine, post-service examinations from 
1995 through January 2000 showed that the veteran's low back 
pain remained mild to moderate with intermittent severe 
exacerbations for which he received some relief with 
medication and use of the TENS device.  He continued to 
experience intermittent numbness, radiating pain, decreased 
sensation in some extremities, and small limitations of 
motion of the spine.  There was no loss of lateral motion of 
the lumbar spine or other symptoms that could be classified 
as severe or pronounced.  There was no showing of 
neurological symptoms of a persistent nature.  The veteran 
occasionally used a back brace but no other support devices.  
Although the veteran was unable to participate in aggressive 
recreational activities, there was no other impact on his 
daily activities or lost time at work prior to January 2000.  

Further, the Board notes that there is also no indication 
that the condition necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

								
ORDER

1.  An effective date earlier than January 18, 2000 for a 60 
percent evaluation for cervical disc disease is denied. 

2.  An effective date earlier than January 18, 2000 for a 60 
percent evaluation for lumbar disc disease is denied



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


